--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.
 
DEBT CONVERSION AGREEMENT
(Canadian Subscriber)
 
TO:
Online Disruptive Technologies, Inc. (the “Company”)

 
3120 S. Durango Dr. Suite 305,

 
Las Vegas, Nevada 89117

 
WHEREAS:
 
A. The Company is indebted to _______________ (“_____________”) in the total
amount of $_____________________ (the “ Total Indebtedness”) for unpaid
remuneration for consulting services performed; and
 
B. __________________ has agreed to convert $____________ of the Total
Indebtedness (the “Conversion Amount”) into common shares of the Company
pursuant to the terms and conditions of this Agreement.
 
NOW THEREFORE this Agreement witnesses that for and in consideration of the
mutual covenants, agreements, representations and warranties in this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:
 
1.  
Acknowledgment of Debt

 
1.1 The Company and _______________________ acknowledge and agree that, as of
the date of this Agreement, the Company is indebted to _______________________
in the amount of the Total Indebtedness.
 
2.  
Subscription and Release

 
2.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, _______________________hereby irrevocably
agrees to convert the Conversion Amount into ______________ common shares of the
Company (the “Securities”) to be issued to ____________, the sole shareholder,
officer and director of _______________________(“_______________________” and
together with ______________, the “Consultants”), at a conversion price of $0.01
per each share of the Company.
 
2.2 On the basis of the representations and warranties and subject to the terms
and conditions set forth herein, the Company hereby irrevocably agrees to issue
the Securities to _______________________, as duly issued and authorized, fully
paid and non-assessable shares, and deliver the Securities, comprised of a duly
and validly issued certificate representing the Securities to
_______________________ on the Closing Date, in exchange for and upon the
conversion of the Conversion Amount.
 
 
 

--------------------------------------------------------------------------------

 
2.3 _______________________ hereby agrees that upon delivery of the Securities
to _______________________ by the Company in accordance with the provisions of
this Agreement and applicable law, all amounts outstanding under the Conversion
Amount will be fully satisfied and extinguished, and _______________________
will remise, release and forever discharge the Company and its respective
directors, officers, employees, successors, solicitors, agents and assigns from
any and all obligations to pay the Conversion Amount, other than any such
obligations arising out of or in connection with the issuance, sale and delivery
of the Securities or otherwise under this Agreement.
 
2.4 For greater certainty, following the conversion of the Conversion Amount,
the Company and _______________________acknowledge that the Company remains
indebted to _______________________in the amount of the balance of the Total
Indebtedness.
 
3.  
Documents Required from the Consultants

 
3.1 The Consultants have completed, signed and returned to the Company an
executed copy of this Agreement and the Consultants shall complete, sign and
return to the Company as soon as possible, on request by the Company, any
additional documents, questionnaires, notices and undertakings as may be
required by any regulatory authorities and applicable law.
 
4.  
Conditions and Closing

 
4.1 Closing of the offering of the Securities (the “Closing”) shall occur on the
date as determined by the Company in its sole discretion (the “Closing Date”).
 
5.  
Acknowledgements and Agreements of the Consultants

 
5.1 The Consultants acknowledge and agrees that:
 
(a)  
none of the Securities have been or, except as contemplated herein, will be
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under any state securities or “blue sky” laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act (“Regulation S”), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state and provincial securities laws;

 
(b)  
the Consultants acknowledge that the Company has not undertaken, and will have
no obligation, to register any of the Securities under the 1933 Act or any other
securities legislation;

 
(c)  
the Consultants represent and warrant that the Consultants satisfy one of the
categories of registration and prospectus exemptions provided in National
Instrument 45-106 (“NI 45-106”) adopted by the Ontario Securities Commission
(the “BCSC”) and other provincial securities commissions;

 
(d)  
the decision to execute this Agreement and acquire the Securities has not been
based upon any oral or written representation as to fact or otherwise made by or
on behalf of the Company and such decision is based entirely upon a review of
any public information which has been filed by the Company with the Securities
and Exchange Commission (“SEC”) in compliance, or intended compliance, with
applicable securities legislation;

 
(e)  
the Consultants and the Consultants’ advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

 
(f)  
the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Consultants
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Consultants,
the Consultants’ lawyer and/or advisor(s);

 
 
2

--------------------------------------------------------------------------------

 
(g)  
all of the information which the Consultants have provided to the Company is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to this Agreement being executed
by the Company, the Consultants will immediately provide the Company with such
information;

 
(h)  
the Company is entitled to rely on the representations and warranties of the
Consultants contained in this Agreement and the Consultants will hold harmless
the Company from any loss or damage it or they may suffer as a result of the
Consultants’ failure to correctly complete this Agreement;

 
(i)  
the Consultants will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Consultants contained in this Agreement or in any document
furnished by the Consultants to the Company in connection herewith being untrue
in any material respect or any breach or failure by the Consultants to comply
with any covenant or agreement made by the Consultants to the Company in
connection therewith;

 
(j)  
the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;

 
(k)  
the Consultants have been advised to consult the Consultants’ own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

 
(i)  
any applicable laws of the jurisdiction in which the Consultants are resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(l)  
the Consultants consent to the placement of a legend on any certificate or other
document evidencing any of the Securities to the effect that such securities
have not been registered under the 1933 Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement such legend to be substantially as
follows:

 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.
 
 
3

--------------------------------------------------------------------------------

 
(m)  
the Company has advised the Consultants that the Company is relying on an
exemption from the requirements to provide the Consultants with a prospectus to
issue the Securities and, as a consequence of acquiring the Securities pursuant
to such exemption certain protections, rights and remedies provided by the
applicable securities legislation of Quebec including statutory rights of
rescission or damages, will not be available to the Consultants;

 
(n)  
the statutory and regulatory basis for the exemption claimed for the offer and
sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 
(o)  
neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities and no
documents in connection with the sale of the Securities hereunder have been
reviewed by the SEC or any state securities administrators;

 
(p)  
there is no government or other insurance covering any of the Securities; and

 
(q)  
this Agreement is not enforceable by the Consultants unless it has been accepted
by the Company.

 
6.  
Representations, Warranties and Covenants of the Consultants

 
6.1 The Consultants hereby represent and warrant to and covenant with the
Company (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Consultants are not U.S. Persons and _______________________ is not
acquiring the Securities for the account or benefit of, directly or indirectly,
any U.S. Person;

 
(b)  
the Consultants are resident in the jurisdiction set out under the heading “Name
and Address of Consultants” on the signature page of this Agreement;

 
(c)  
the Consultants have the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if either
of the Consultants are a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals have been obtained to authorize execution and performance of this
Agreement on behalf of the Consultants;

 
(d)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if either of the Consultants are a corporate entity, the
constating documents of, the Consultants or of any agreement, written or oral,
to which the Consultants may be a party or by which the Consultants are or may
be bound;

 
(e)  
the Consultants have duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Consultants enforceable against
the Consultants;

 
(f)  
the Consultants have received and carefully read this Agreement;

 
(g)  
_______________________ is acquiring the Securities as principal for investment
only and not with a view to resale or distribution;

 
 
4

--------------------------------------------------------------------------------

 
(h)  
the Consultants  are aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the entire investment;

 
(i)  
the Consultants have made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors;

 
(j)  
the Consultants (i) have adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) have no need
for liquidity in this investment, and (iii) are able to bear the economic risks
of an investment in the Securities for an indefinite period of time;

 
(k)  
the Consultants (i) are able to fend for themselves; (ii) have such knowledge
and experience in business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) can afford the
complete loss of such investment;

 
(l)  
the Consultants are outside the United States when receiving and executing this
Agreement;

 
(m)  
the Consultants are not an underwriter of, or dealer in, the common shares of
the Company, nor are the Consultants participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 
(n)  
the Consultants are not aware of any advertisement of any of the Securities and
is not acquiring the Securities as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(o)  
others will rely upon the truth and accuracy of the representations and
warranties contained in this Section 6.1 and agrees that if such representations
and warranties are no longer accurate or have been breached, the Consultants
shall immediately notify the Company;

 
(p)  
no person has made to the Consultants any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities;

 
(iii)  
as to the future price or value of any of the Securities; or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Company on any stock exchange or
automated dealer quotation system; and

 
(q)  
the Consultants have provided to the Company, along with an executed copy of
this Agreement:, and such other supporting documentation that the Company or its
legal counsel may request to establish the Consultants’ qualification as a
qualified investor.

 
6.2 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.
 
7.  
Canadian Resale Restriction

 
7.1 The Consultants acknowledge that the Securities are subject to resale
restrictions in Canada and may not be traded in Canada except as permitted by
the applicable securities act and the rules made thereunder.
 
7.2 Pursuant to National Instrument 45-102, a subsequent trade in the Securities
will be a distribution subject to the prospectus and registration requirements
of applicable Canadian securities legislation unless certain conditions are met,
which conditions include a hold period (the “Canadian Hold Period”) that shall
have elapsed from the date on which the Securities were issued to
_______________________ and, during the currency of the Canadian Hold Period,
any certificate representing the Securities is to be imprinted with a
restrictive legend (the “Canadian Legend”).
 
 
5

--------------------------------------------------------------------------------

 
7.3 By executing and delivering this Subscription, the Consultants will have
directed the Issuer not to include the Canadian Legend on any certificates
representing the Securities to be issued to _______________________.
 
7.4 As a consequence, _______________________ will not be able to rely on the
resale provisions of National Instrument 45-102, and any subsequent trade in any
of the Securities during or after the Canadian Hold Period will be a
distribution subject to the prospectus and registration requirements of Canadian
securities legislation, to the extent that the trade is at that time subject to
any such Canadian securities legislation.
 
8.  
Representations and Warranties will be Relied Upon by the Company

 
8.1 The Consultants acknowledge and agree that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties will be relied upon by the Company and its legal
counsel in determining the Consultants’ eligibility to acquire the Securities
under applicable securities legislation.  The Consultants further agree that by
accepting delivery of the certificates representing the Securities on the
Closing Date, they will be representing and warranting that the representations
and warranties contained herein are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Consultants on the
Closing Date and that the representations and warranties will survive the
acquisition by the _______________________ of the Securities notwithstanding any
subsequent disposition by _______________________ of such securities.
 
9.  
Acknowledgement and Waiver

 
9.1 The Consultants have acknowledged that the decision to acquire the
Securities was solely made on the basis of publicly available information.  The
Consultants hereby waive, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Consultants
might be entitled in connection with the distribution of any of the Securities.
 
10.  
Resale Restrictions

 
10.1 The Consultants acknowledge that any resale of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Consultants or proposed transferee.  The Consultants
acknowledge that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  None of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
and provincial securities laws or exemptions from such registration requirements
are available.
 
11.  
Legending and Registration of Subject Securities

 
11.1 The Consultants hereby acknowledge that a legend may be placed on the
certificates representing the Securities to the effect that the Securities
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.
 
11.2 The Consultants hereby acknowledge and agree to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
12.  
Collection of Personal Information

 
12.1 The Consultants acknowledge and consent to the fact that the Company is
collecting the Consultants’ personal information for the purpose of fulfilling
this Agreement and completing the transactions contemplated herein.  The
Consultants’ personal information (and, if applicable, the personal information
of those on whose behalf the Consultants are contracting hereunder) may be
disclosed by the Company to (a) stock exchanges or securities regulatory
authorities, (b) the Company’s registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the transactions contemplated herein, including legal
counsel, and may be included in record books in connection with the transactions
contemplated herein.  By executing this Agreement, the Consultants are deemed to
be consenting to the foregoing collection, use and disclosure of the
Consultants’ personal information (and, if applicable, the personal information
of those on whose behalf the Consultants are contracting hereunder) and to the
retention of such personal information for as long as permitted or required by
law or business practice.  Notwithstanding that the Consultants may be
purchasing Securities as agent on behalf of an undisclosed principal, the
Consultants agree to provide, on request, particulars as to the identity of such
undisclosed principal as may be required by the Company in order to comply with
the foregoing.
 
12.2 Furthermore, the Consultants are hereby notified that:
 
(a)  
the Company may deliver to a provincial securities commission and/or the SEC
certain personal information pertaining to the Consultants, including such
Consultants’ full name, residential address and telephone number, the number of
shares or other securities of the Company owned by the Consultants, the number
of Securities purchased by the Consultants and the total purchase price paid for
such Securities, the prospectus exemption relied on by the Company and the date
of distribution of the Securities,

 
(b)  
such information is being collected indirectly by the provincial securities
commission under the authority granted to it in securities legislation, and

 
(c)  
such information is being collected for the purposes of the administration and
enforcement of the securities legislation of Canada.

 
 
6

--------------------------------------------------------------------------------

 
13.  
Costs

 
13.1 Each party shall bear its own costs and expenses (including any fees and
disbursements of any counsel retained by such party) relating to the issuance of
the Securities and the other transactions contemplated by this Agreement.
 
14.  
Governing Law

 
14.1 This Subscription Agreement is governed by the laws of the State of Nevada.
 
15.  
Survival

 
15.1 This Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Consultants pursuant hereto.
 
16.  
Assignment

 
16.1 This Agreement is not transferable or assignable.
 
17.  
Severability

 
17.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
18.  
Entire Agreement

 
18.1 Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute or common
law, by the Company or by anyone else.
 
 
7

--------------------------------------------------------------------------------

 
19.  
Notices

 
19.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.  Notices to the Consultants shall be directed to the
address on the signature page of this Agreement and notices to the Company shall
be directed to it at 3120 S. Durango Dr. Suite 305, Las Vegas, Nevada 89117.
 
20.  
Counterparts and Electronic Means

 
20.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.
 
IN WITNESS WHEREOF the Consultants have duly executed this Agreement as of the
date of acceptance by the Company.
 



  ________________________________________________________________________    
_______________________________________________________________________________
(Name of Subscriber – Please type or print)
 
(Name of Subscriber – Please type or print)
           
(Signature and, if applicable, Office)
 
(Signature and, if applicable, Office)
           
(Address of Subscriber)
 
(Address of Subscriber)
           
(City, State or Province, Postal Code of Subscriber)
 
(City, State or Province, Postal Code of Subscriber)
           
(Country of Subscriber)
 
(Country of Subscriber)
           
(Email Address)
 
(Email Address)
           
(Telephone Number)
 
(Telephone Number)





 
A C C E P T A N C E
 
The above-mentioned Agreement in respect of the Securities is hereby accepted by
Online Disruptive Technologies, Inc.
 
DATED at ________________________, the ____ day of  November, 2012.
 
ONLINE DISRUPTIVE TECHNOLOGIES, INC.
 
Per:           ___________________________________
Authorized Signatory



 
8

--------------------------------------------------------------------------------

 
